DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 24-26, 28-31, 40-42, 64-69, 75-77 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 24 recites “administering light therapy consisting of blue and green light…”.  As per MPEP 2111.03, the transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim.  The claim is not supported by specification and hence is written description for the following reasons.  Firstly, the original specification does not expressly recite a administering that only requires blue and green and exclude every other wavelength and steps.  The specification describes multiple wavelengths, lights, dosage, medication, etc…that are part of the administering of the ocular therapy.  The original specification does not support, a procedure that excludes every element or step or ingredient not specified in the claim.  Secondly, specification ¶0080, which is directed to the originally presented embodiment, only recites:
“More specifically, FIGs. 16 and 17 show that the filter allows a peak that extends from 537 nm to 560 nm to pass, while attenuating significant amounts of light generated by the light source below 520 nm and in the range of 575 nm to 640 nm. The narrow band isolated intensity of the green light (.e.., light having one or more wavelengths of 520 nm to 570 nm) at each subject’s eyes was about 880 lux, and included an above-ambient amount (an irradiance of about 130 uW/cm’) of visible light having wavelengths of about 520 nm to 570 nm and a below-ambient amount (anirradiance of about 40 uW/cm’) of visible light having wavelengths of more than 570 nm.”
That is, the specification only supports filtering with significant attenuation of other wavelengths.  This is not same as excluding the lights as required by the term “consisting of” in the claim.  Thirdly, ¶0080 even explicitly discusses below-ambient amounts of more than 570 nm, implying other wavelengths .  Fourthly, additional mention of lights can be found in application ¶0010 to ¶0011, which discloses blue-green and or green, but not the combination of lights as claimed.  Based on this evidence, examiner finds lack of description for the amended claim matter requiring administering light therapy consisting of blue and green light for treating motor related conditions. 
Claims 25-26, 28-31, 40-42, 64-69, 75-77 recite or encompass similar limitations and are rejected for same reasons as above.  
Claim 25 recites “administering light therapy comprises administering pulsing light therapy to the subject”  Claim 25 depends on claim 24, which requires administering only blue and green light.  There is lack of description for using pulsing light in combination with the claimed combination of lights.  In the communication of 03/01/2022 (page 4), examiner had requested to provide support for pulsing light in combination with the use of the wavelengths as claimed.  In response of 05/02/2022 (pages 5-6), applicant points to ¶0140 of parent application 12/666960 and ¶0096 of the current specification which recites “Features from different embodiments may be employed in combination”.  As noted by examiner and admitted by applicant,  ‘960 application does not describe pulsing in combination with the blue and green lights required in current application.  As recited in MPEP 2163.02, the fundamental factual inquiry, examiner has to make is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed.  An applicant can shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention.  In the instant case the, applicant has failed to descriptive means as words, structures, figures, diagrams, and formulas that clearly describe the combination of elements required in claim 25.  Examiner finds that the general conclusory statement of the instant application ¶0096, is not sufficient to show possession.  The device is not a simple plug-and-play device that does not require any experimentation, study or analysis.  These are treatment methods suggested for addressing neurological issues.   Those skilled in the art cannot simply try out the numerous (even beyond reasonable counting) combinations of lights, pulses, frequency duration, timings etc… suggested all throughout the specification, as suggested by applicant in ¶0096.  There are multiple factors to be considered like efficacy and safety, for each and every combination of components recited in disclosure. Examiner finds that the specification does not convey with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed.
Claims 25-26, 41-42, 64-69 recite or encompass similar limitations and are rejected for same reasons as above.  
Claim 30 recites “administering a dopamine replacement to the subject”.  Dopamine replacement is required to be administered in combination with blue and green light.  The application does not describe dopamine replacement in combination with the blue and green lights required in current application.  This reasons as similar to as discussed above, with respect to pulsed light., and is not repeated here for sake of brevity.   
Claims 31, 64-69, 75-77 recite or encompass similar limitations and are rejected for same reasons as above.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 24-26, 28-31, 40-42, 64-69, 75-77 rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
 Claim 24 recites “consisting of blue and green light” in line 3.  It is not clear as to what is the light therapy being claimed.  The wavelength range of blue is anywhere between 400-500nm.  The wavelength range for green is anywhere between 480-600.  Even these are approximate because of overlapping wavelengths.  Further the overlapping regions comprise numerous wavelengths and combinations of blue and green.  As per MPEP 2111.03, the transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim.  In view of this, it is not clear which of these is being claimed for the light therapy.  There is discrepancy with specification because it seems to describe  blue-green and/or green, not the combination claimed (e.g. spec ¶0010).  Further, it is not clear if the applicant is claiming narrow spectrums including individual colors or broadbands including multiples of wavelengths.  Applicant has failed to particularly point out and distinctly claim the subject matter, that is, what wavelengths are being claimed and what wavelengths and steps are excluded.  Note: because of the ambiguity in claim language, in the instant Office Action, examiner is not able to reasonably assume the meets and bounds of the claimed invention in order to perform comparison of the invention with prior art.
Claims 25-26, 28-31, 40-42, 64-69, 75-77 recite or encompass similar limitations and are rejected for same reasons as above.  
Claim 25 recites “therapy comprises”.  However, parent claim limits the therapy to blue and green lights.  See MPEP 2111.03 and 112 (d) rejection below.  It is not clear what are the actual features being claimed. 
Claims 26, 28-31, recites similar limitations and are rejected for same reasons as above. 
Claims 41-42, 65-69, 76-77, depending from claims 40, 64 and 75 also requires the added elements or steps and are rejected for same reasons as discussed above See also 112 (d) rejection below.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 25-26, 28-31, 41-42, 65-69, 76-77 rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 24 recites administering light therapy consisting of blue and green light…”.  As per MPEP 2111.03, the transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim and a claim which depends from a claim which "consists of" the recited elements or steps cannot add an element or step.  In this case the parent claims limits the administering to the step / element of blue and green light.  Dependent claims 25-26, 28-31, requires the added elements or steps, which is not permissible according to the MPEP section noted above, if term consisting of is used in the parent claim.  Hence 112 (d) rejection is appropriate for these dependent claims 25-26, 28-31.
Claims 41-42, 65-69, 76-77, depending from claims 40, 64 and 75 also requires the added elements or steps and are rejected for same reasons as discussed above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Oommen Jacob/           Primary Examiner, Art Unit 3793